DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Remarks 

Receipt of Applicant’s Amendment file on 09/01/2022 is acknowledged. The amendment includes claims 1, 9 and 17 are amended.
Response to Arguments
Applicant’s arguments with respect to claims 1, 9 and 17 have been considered but are moot in view of the new ground(s) of rejection (See new reference of Suzani in combination with other cited references; review the section below for further explanation).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. Patent No. 9,442,807 B1) in view of Suzani et al. (U.S. Patent No. 10,382,380 B1), further in view of Natanzon et al. (U.S. Patent No. 9,514,138 B1).
 Regarding claim 1, Zhang teaches a computer-implemented method for efficiently backing up large datasets, at least a portion of the method being performed by a computing device comprising at least one processor (‘for’ indicates intended use; Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” Examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: (A) “adapted to” or “adapted for” clauses; (B) “wherein” clauses; and (C) “whereby” clauses. Therefore intended use limitations are not required to be taught, see MPEP 2111.04 [R-3]), the method comprising: 
identifying a set of data on an application server, the application server comprising an application data storage to be deduplicated by a deduplication server, the deduplication server comprising a deduplication data storage and stored on a backup server (a stream of incoming files 114 is presented to the backup server for backup operations, each file is made up of and is broken out into data segments, col. 4, line 19-22, noted, a stream of incoming files 114 is interpreted as a set of data on an application server, further, it is also noted that one of the ordinary skill in the art would know that the backup files 114 would be files that in application/primary/data storage that need to be backed up; for each newly arriving data segment, the backup server transmits the data segment to the deduplication server, which decides whether and how to store data segment, col. 4, line 51-54; the data deduplication system that includes a memory configured to store data segments [deduplication data storage], col. 2, line 19-40; when the backup server provide data segment to the deduplication server, the deduplication server attempts to find a match for fingerprint of the segment, if the deduplication server does not find a match in the fingerprint-to-file reference list, the deduplication server send the data segment to the content memory for storage, col. 5, line 8-15); 
dividing the set of data on the application server into a plurality of subsets of data (a stream of incoming files is presented to the backup server for backup operations, each file is made up of and is broken out into data segments, col. 4, line 19-22, for each newly arriving data segment, the backup server transmits the data segment to the deduplication server, which decides whether and how to store data segment, col. 4, line 51-54, noted, broken out into data segment is interpreted as dividing the set of data on the application server into a plurality of subsets of data); 
Zhang does not explicitly disclose: in response to detecting that a previous subset of data from application data storage has completed transfer to the deduplication data storage, transferring the subset of data to the deduplication server while the deduplication server performs deduplication of the previous subset of data.
Suzani teaches: in response to detecting that a previous subset of data from application data storage has completed transfer to the deduplication data storage, transferring the subset of data to the deduplication server while the deduplication server performs deduplication of the previous subset of data (col. 5, line 45-53, col. 8, line 36-39, producing stream of messages 120, such messages 120 provide information, data, etc.; the FIFO queue 106F provide that message(s) A is sent, a successful response (acknowledgement) 122 is wait for and then message(s) B is sent; each message sent to FIFO queue 106F can include a unique deduplication identifier 120B; the queuing service can perform deduplication based on the provided deduplication identifier 120B in the message, noted, the successful response is interpreted as detecting that a previous subset of data has completed transfer, message(s) A is interpreted as previous sub set of data, message(s) B is interpreted as subset of data).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include in response to detecting that a previous subset of data from application data storage has completed transfer to the deduplication data storage, transferring the subset of data to the deduplication server while the deduplication server performs deduplication of the previous subset of data into handling data segments in deduplication of Zhang.
Motivation to do so would be to include in response to detecting that a previous subset of data from application data storage has completed transfer to the deduplication data storage, transferring the subset of data to the deduplication server while the deduplication server performs deduplication of the previous subset of data to address with issue with overloading and latency of the message processing (Suzani, col. 1, line 37-39).
Zhang as modified by Suzani do not explicitly disclose: 
in response to detecting that the previous subset of data has completed deduplication by the deduplication server and that the subset of data has completed transfer to the deduplication storage, deduplicating, by the deduplication server, the subset of data while the deduplication server transfers the previous subset of data to the backup server; and in response to detecting that the previous subset of data has completed transfer to the backup server and that the subset of data has completed deduplication at the deduplication server, transferring a deduplicated version of the subset of data to the backup server.
Natanzon teaches: in response to detecting that the previous subset of data has completed deduplication by the deduplication server and that the subset of data has completed transfer to the deduplication storage, deduplicating, by the deduplication server, the subset of data while the deduplication server transfers the previous subset of data to the backup server; and in response to detecting that the previous subset of data has completed transfer to the backup server and that the subset of data has completed deduplication at the deduplication server, transferring a deduplicated version of the subset of data to the backup server (Fig. 4, col. 4, line 58-67, col. 5, line 3-19, col. 7, line 5-10, if the signature already exist in the backup, read the signature corresponding to the next file location and repeats the processing block 404 and 406, if the read signature does not exit, in the backup storage, process read the data from the portion of the file and save the data to a backup system, the new signature of the new data portion is also saved in the backup system, determining if there any remaining file portion, if there are remaining portions, process perform processing block 408, 404 and 406; the process are not limited to the specific processing order of Figs 3-6, respectively, rather any of the processing blocks of Fig. 3 3-6 may be re-ordered, combined or removed, performed in parallel or in serial, as necessary, noted, as the previous portion is completed with deduplication when identified the signature already exist in the backup and the next file location is ready for processing [interpreted as the subset of data has completed transfer to the deduplication server]; data saved in backup system when there is no match signature [interpreted transfer the previous subset of data to the backup server]; since all processing may be performed in parallel, thus, the deduplication can be performed in parallel with the transfer of previous subset of data to the backup system, therefore, it reads on in response to detecting that the previous subset of data has completed deduplication by the deduplication server and that the subset of data has completed transfer to the deduplication storage, deduplicating, by the deduplication server, the subset of data while the deduplication server transfers the previous subset of data to the backup server as claimed); 
and in response to detecting that the previous subset of data has completed transfer to the backup server and that the subset of data has completed deduplication at the deduplication server, transferring a deduplicated version of the subset of data to the backup server (Fig. 4, col. 4, line 58-67, col. 5, line 3-19, col. 7, line 5-10, if the read signature does not exit, in the backup storage, process read the data from the portion of the file and save the data to a backup system, the new signature of the new data portion is also saved in the backup system, determining if there any remaining file portion, if there are remaining portions, process perform processing block 408, 404 and 406; the process are not limited to the specific processing order of Figs 3-6, respectively, rather any of the processing blocks of Fig. 3 3-6 may be re-ordered, combined or removed, performed in parallel or in serial, as necessary, noted, as the examining of the remaining portion whether there are any, which indicates that the previous data portion has been saved/transferred to backup system [interpreted as the previous subset of data has completed transfer to the backup server], and the last portion [if there are no remaining portion] has been completed when determine that there is no match signature, it is saved to backup system [the subset of data has completed deduplication at the deduplication server, transferring a deduplicated version of the subset of data to the backup server]).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include in response to detecting that the previous subset of data has completed deduplication by the deduplication server and that the subset of data has completed transfer to the deduplication storage, deduplicating, by the deduplication server, the subset of data while the deduplication server transfers the previous subset of data to the backup server; and in response to detecting that the previous subset of data has completed transfer to the backup server and that the subset of data has completed deduplication at the deduplication server, transferring a deduplicated version of the subset of data to the backup server into handling data segments in deduplication of Zhang.
Motivation to do so would be to include in response to detecting that the previous subset of data has completed deduplication by the deduplication server and that the subset of data has completed transfer to the deduplication storage, deduplicating, by the deduplication server, the subset of data while the deduplication server transfers the previous subset of data to the backup server; and in response to detecting that the previous subset of data has completed transfer to the backup server and that the subset of data has completed deduplication at the deduplication server, transferring a deduplicated version of the subset of data to the backup server, thus, in a deduplicated backup environment, a significant amount of time and bandwidth may be saved (Natanzon, col. 2, line 23-24).
As per claim 9, this claim is rejected on grounds corresponding to the rationales given above for rejected claim 1 and is similarly rejected; further noted, Zhang teaches the server includes a processor operable to execute instructions accordingly (Fig. 5, Zhang, col. 2, line 19-41, col. 9, line 3-24).
As per claim 17, this claim is rejected on grounds corresponding to the rationales given above for rejected claim 1 and is similarly rejected; further noted, Zhang teaches a non-transitory computer-readable medium comprising one or more computer-readable instructions that, when executed by at least one processor of a computing device (Zhang, col. 2, line 3-6).
Claim 2, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. Patent No. 9,442,807 B1) in view of Suzani et al. (U.S. Patent No. 10,382,380 B1) and Natanzon et al. (U.S. Patent No. 9,514,138 B1), further in view of Shilane et al. (U.S. Pub. No. 2019/0243702 A1).
Regarding claim 2, Zhang as modified by Suzani and Natanzon teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose wherein dividing the set of data on the application server into the plurality of subsets of data comprises dividing the set of data such that each subset is a unique dataset subject to deduplication independent of each other subset.
Shilane teaches: wherein dividing the set of data on the application server into the plurality of subsets of data comprises dividing the set of data such that each subset is a unique dataset subject to deduplication independent of each other subset (splitting an object so that different portion of the object may be deduplicated in parallel with each other, paragraph [0055], line 16-19).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein dividing the set of data on the application server into the plurality of subsets of data comprises dividing the set of data such that each subset is a unique dataset subject to deduplication independent of each other subset into handling data segments in deduplication of Zhang.
Motivation to do so would be to include wherein dividing the set of data on the application server into the plurality of subsets of data comprises dividing the set of data such that each subset is a unique dataset subject to deduplication independent of each other subset that can be especially beneficial where the object is very large (Shilane, paragraph [0055], line 18-19).
As per claims 10 and 18, these claims are rejected on grounds corresponding to the rationales given above for rejected claim 1 and are similarly rejected.
Claim 3, 7-8, 11 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. Patent No. 9,442,807 B1) in view of Suzani et al. (U.S. Patent No. 10,382,380 B1) and Natanzon et al. (U.S. Patent No. 9,514,138 B1), further in view of Challapalli (U.S. Patent No. 9,268,832 B1).
Regarding claim 3, Zhang as modified by Suzani and Natanzon teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose wherein dividing the set of data on the application server into the plurality of subsets of data comprises dividing the set of data such that each subset occupies less space in storage than an amount of space in storage available on the deduplication server. 
Challapalli teaches: wherein dividing the set of data on the application server into the plurality of subsets of data comprises dividing the set of data such that each subset occupies less space in storage than an amount of space in storage available on the deduplication server (the working memory made available for deduplication for example, only MB out of at least several GB of total working memory for processing the input file of 256 GB, col. 6, line 44-51; dividing the file into N contiguous subset, where N is an integer greater than one representing the number of subset, such that the size of each subset is equal to the amount of available memory space in working memory for deduplication, col. 5, line 33-45).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein dividing the set of data on the application server into the plurality of subsets of data comprises dividing the set of data such that each subset occupies less space in storage than an amount of space in storage available on the deduplication server into handling data segments in deduplication of Zhang.
Motivation to do so would be to include wherein dividing the set of data on the application server into the plurality of subsets of data comprises dividing the set of data such that each subset occupies less space in storage than an amount of space in storage available on the deduplication server that can handle and efficiently deduplicate data sets of ever-increasing sizes (Challapalli, col. 2, line 34-35).
Regarding claim 7, Zhang as modified by Suzani and Natanzon teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose wherein the application server comprises a greater amount of storage than the deduplication server. 
Challapalli teaches: wherein the application server comprises a greater amount of storage than the deduplication server (col. 2, line 43-60, col. 4, line 13-15, line 20-23, and 31-33, col. 6, line 44-51, the working memory made available for deduplication for example, only MB out of at least several GB of total working memory for processing the input file of 256 GB in the storage server, thus, it read on wherein the application server comprises a greater amount of storage than the deduplication server as claimed)
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the application server comprises a greater amount of storage than the deduplication server into handling data segments in deduplication of Zhang.
Motivation to do so would be to include wherein the application server comprises a greater amount of storage than the deduplication server that can handle and efficiently deduplicate data sets of ever-increasing sizes (Challapalli, col. 2, line 34-35).
Regarding claim 8, Zhang as modified by Suzani and Natanzon teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose wherein the deduplication server comprises insufficient storage to store the set of data from the application server. 
Challapalli teaches: wherein the deduplication server comprises insufficient storage to store the set of data from the application server (col. 6, line 44-51, the working memory made available for deduplication for example, only MB out of at least several GB of total working memory for processing the input file of 256 GB, thus, it read on wherein the deduplication server comprises insufficient storage to store the set of data from the application server as claimed)
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the deduplication server comprises insufficient storage to store the set of data from the application server into handling data segments in deduplication of Zhang.
Motivation to do so would be to include wherein the deduplication server comprises insufficient storage to store the set of data from the application server that can handle and efficiently deduplicate data sets of ever-increasing sizes (Challapalli, col. 2, line 34-35).
As per claims 11 and 19, these claims are rejected on grounds corresponding to the rationales given above for rejected claim 3 and are similarly rejected.
As per claims 15-16, these claims are rejected on grounds corresponding to the rationales given above for rejected claims 7-8 respectively and are similarly rejected.
Claims 4, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. Patent No. 9,442,807 B1) in view of Suzani et al. (U.S. Patent No. 10,382,380 B1) and Natanzon et al. (U.S. Patent No. 9,514,138 B1), further in view of Kabra et al. (U.S. Patent No. 10,528,534 B2).
Regarding claim 4, Zhang as modified by Suzani and Natanzon teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose: wherein the set of data comprises a set of columns of a database on the application server. 
Kabra teaches: wherein the set of data comprises a set of columns of a database on the application server (col. 7, line 58, col. 8, line 1-9, deduplicating data table records comprising column that may be represent particular variable or attribute).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the set of data comprises a set of columns of a database on the application server into handling data segments in deduplication of Zhang.
Motivation to do so would be to include wherein the set of data comprises a set of columns of a database on the application server that is provided for deduplicating a set of records of data, each record of the set of records having a set of attributes (Kabra, col. 1, line 35-36).
As per claims 12 and 20, these claims are rejected on grounds corresponding to the rationales given above for rejected claim 4 and are similarly rejected.
Claims 5-6 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. Patent No. 9,442,807 B1) in view of Suzani et al. (U.S. Patent No. 10,382,380 B1) and Natanzon et al. (U.S. Patent No. 9,514,138 B1), further in view of Wallace (U.S. Patent No. 10,235,285 B1).
Regarding claim 5, Zhang as modified by Suzani and Natanzon teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose wherein the application server comprises a cluster of application servers. 
Wallace teaches: wherein the application server comprises a cluster of application servers (the storage application server may be integrated with backup server as a single server or cluster of servers, col. 7, line 49-50).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the application server comprises a cluster of application servers into handling data segments in deduplication of Zhang.
Motivation to do so would be to include wherein the application server comprises a cluster of application servers to address issue with resource intensive, particular for large data sets (Wallace, col. 1, line 37-38).
Regarding claim 6, Zhang as modified by Suzani and Natanzon teach all claimed limitations as set forth in rejection of claim 1, further teach wherein the deduplication server comprises a cluster of deduplication servers. 
Wallace teaches: wherein the deduplication server comprises a cluster of deduplication servers (a cluster of deduplicated storage system can be consolidated in a dedicated and centralized server with a large amount of processing and memory resources relative to the deduplicated storage systems, col. 3, line 35-38).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the deduplication server comprises a cluster of deduplication servers into handling data segments in deduplication of Zhang.
Motivation to do so would be to include wherein the deduplication server comprises a cluster of deduplication servers to address issue with resource intensive, particular for large data sets (Wallace, col. 1, line 37-38).
As per claims 13-14, these claims are rejected on grounds corresponding to the rationales given above for rejected claims 5-6 respectively and are similarly rejected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEN HOANG whose telephone number is (571)272-8401. The examiner can normally be reached M-F 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEN HOANG/Examiner, Art Unit 2168                                                                                                                                                                                                        /ANHTAI V TRAN/Primary Examiner, Art Unit 2168